Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00587-CR

                                           Mary RENDON,
                                              Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 11, Bexar County, Texas
                                      Trial Court No. 372431
                               Honorable Carlo Key, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 30, 2014

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal and for expedited issuance of the mandate.

The motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.2(a). We order the

clerk of this court to immediately issue the mandate. See TEX. R. APP. P. 18.1(c).


                                                    PER CURIAM

Do Not Publish